                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     STEPHEN HADLEY, et al.,                            Case No. 16-CV-04955-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                        ORDER GRANTING
                                                                                            ADMINISTRATIVE MOTION TO
                                  14              v.                                        SEAL
                                  15     KELLOGG SALES COMPANY,                             Re: Dkt. No. 312
                                  16                     Defendant.

                                  17

                                  18           On August 26, 2019, Defendant Kellogg Sales Company (“Kellogg”) filed an

                                  19   administrative motion to file under seal portions of an exhibit submitted in connection with

                                  20   Kellogg’s Motion to Decertify the Class, Kellogg’s Motion for Summary Judgment, and Kellogg’s

                                  21   three Daubert motions. ECF No. 268-2; see ECF No. 302. Having reviewed Kellogg’s

                                  22   submissions and the applicable sealing law, the Court GRANTS the instant administrative motion

                                  23   to file under seal.

                                  24           “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  25   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  26   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  27   U.S. 589, 597 & n.7 (1978)). As the Ninth Circuit has explained, this is a “common law right,”

                                  28                                                    1
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
                                   1   United States v. Doe, 870 F.3d 991, 996 (9th Cir. 2017), reflecting the American judicial system’s

                                   2   longstanding commitment to “the open courtroom,” Oliner v. Kontrabecki, 745 F.3d 1024, 1025

                                   3   (9th Cir. 2014). The public policy favoring public access to judicial proceedings applies equally

                                   4   to court records because “court records often provide important, sometimes the only, bases or

                                   5   explanations for a court’s decision.” Id. Accordingly, when considering a sealing request, “a

                                   6   strong presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   7          To be precise, the strong presumption of access to judicial records applies fully to filings

                                   8   that are “more than tangentially related to the underlying cause of action.” Ctr. for Auto Safety v.

                                   9   Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). That presumption can only be overcome by a

                                  10   showing of “compelling reasons” that “outweigh the general history of access and the public

                                  11   policies favoring disclosure.” Kamakana, 447 F.3d at 1178 (internal quotation marks omitted).

                                  12   The party seeking to seal a judicial record bears the burden of “articulat[ing] compelling reasons
Northern District of California
 United States District Court




                                  13   supported by specific factual findings.” Id. (internal quotation marks omitted). Compelling

                                  14   reasons justifying the sealing of court records generally exist “when such ‘court files might have

                                  15   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                  16   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                  17   (quoting Nixon, 435 U.S. at 598). By contrast, “[t]he mere fact that the production of records may

                                  18   lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not, without

                                  19   more, compel the court to seal its records.” Id. at 1178–79.

                                  20          However, the Ninth Circuit has “carved out an exception” to the presumption of access for

                                  21   materials filed in connection with motions that are not “more than tangentially related to the

                                  22   underlying cause of action.” Ctr. for Auto Safety, 809 F.3d at 1099. Because “the public has less

                                  23   of a need for access” to documents that are “unrelated, or only tangentially related, to the

                                  24   underlying cause of action,” parties moving to seal such documents need only meet the lower

                                  25   “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure. Kamakana, 447

                                  26   F.3d at 1179. Still, the “good cause” standard requires a “particularized showing” that “specific

                                  27   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  28                                                      2
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
                                   1   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                   2   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                   3   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                   4   omitted).

                                   5          The threshold question before the Court is what test to apply to Plaintiff’s motion—“the

                                   6   presumptive ‘compelling reasons’ standard or the ‘good cause’ exception.” Ctr. for Auto Safety,

                                   7   809 F.3d at 1097. The Ninth Circuit has held that the compelling reasons standard applies to

                                   8   summary judgment motions, as well as Daubert motions “filed in connection with pending

                                   9   summary judgment motions.” In re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686

                                  10   F.3d 1115, 1120 (9th Cir. 2012). Moreover, as the Court explained in its August 12, 2019 sealing

                                  11   order, the compelling reasons standard typically applies to a motion for class certification. ECF

                                  12   No. 306 at 4. That is because “[a] class certification motion ‘generally involves considerations
Northern District of California
 United States District Court




                                  13   that are enmeshed in the factual and legal issues comprising plaintiff’s cause of action,’ which

                                  14   require a districts court to engage in a ‘rigorous analysis’ that ‘entail[s] some overlap with the

                                  15   merits of the plaintiff’s underlying claims.’” McCurley v. Royal Seas Cruises, Inc., No. 17-CV-

                                  16   00986-BAS-AGS, 2018 WL 3629945, at *2 (S.D. Cal. July 31, 2018) (quoting Wal-Mart Stores,

                                  17   Inc. v. Dukes, 564 U.S. 338, 351, 352 (2011)). The Court therefore applies the compelling reasons

                                  18   standard to the instant administrative motion to seal.

                                  19          Plaintiff asserts that the exhibit at issue contains “proprietary” “information about how

                                  20   Kellogg’s competitors have responded to proposed changes in nutrition labeling” that disclosure

                                  21   of such information would cause Kellogg significant competitive harm. ECF No. 312. Applying

                                  22   the compelling reasons standard, the Court finds that Kellogg has justified sealing this document.

                                  23          The U.S. Supreme Court and the Ninth Circuit have both made clear that compelling

                                  24   reasons exist to seal court records when the records “might be used . . . ‘as sources of business

                                  25   information that might harm a litigant’s competitive standing.’” Ctr. for Auto Safety, 809 F.3d at

                                  26   1097 (quoting Nixon, 435 U.S. at 598). Such business information includes, but is not limited to,

                                  27   “trade secrets.” Kamakana, 447 F.3d at 1179. The Ninth Circuit has adopted the Restatement’s

                                  28                                                      3
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
                                   1   definition of “trade secret,” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972), which is “any

                                   2   formula, pattern, device or compilation of information which is used in one’s business, and which

                                   3   gives him an opportunity to obtain an advantage over competitors who do not know or use it,”

                                   4   Restatement (First) of Torts § 757, cmt. b. For instance, “pricing terms, royalty rates, and

                                   5   guaranteed minimum payment terms” of patent licensing agreements have been deemed sealable

                                   6   trade secrets. In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008).

                                   7          Relevant here, the Federal Circuit has concluded that under Ninth Circuit law, “market

                                   8   research reports” are appropriately sealable under the compelling reasons standard where those

                                   9   reports “contain information that . . . competitors could not obtain anywhere else.” Apple Inc. v.

                                  10   Samsung Elecs. Co., 727 F.3d 1214, 1226, 1228 (Fed. Cir. 2013). As the Federal Circuit

                                  11   explained, giving competitors access to reports that a litigant has spent time and energy

                                  12   conducting would give would provide competitors “with an enormous benefit—to [the litigant’s]
Northern District of California
 United States District Court




                                  13   detriment.” Id. Similarly, courts in this district have sealed internal reports that contain

                                  14   “discussions of business strategy and competitive analyses.” Krieger v. Atheros Commc’ns, Inc.,

                                  15   No. 11-CV-00640-LHK, 2011 WL 2550831, at *1 (N.D. Cal. June 25, 2011) (sealing a

                                  16   presentation that contained “discussions of business strategy and competitive analyses”); see also

                                  17   Synchronoss Techs., Inc. v. Dropbox Inc., No. 16-CV-00119-HSG, 2018 WL 6002319, at *1

                                  18   (N.D. Cal. Nov. 15, 2018) (approving the sealing of information that “prevent[s] competitors from

                                  19   gaining insight into the parties’ business model and strategy”).

                                  20          Here, the Court agrees that the exhibit reveals “information about Kellogg’s business

                                  21   strategies and plans for future products.” Id. Kellogg has represented that it conducted the

                                  22   relevant research and analysis internally, and that it keeps the exhibit at issue confidential. ECF

                                  23   No. 312. Moreover, having reviewed the exhibit, the Court is satisfied that Kellogg has narrowly

                                  24   tailored its request to include only information that would plausibly cause competitive harm.

                                  25          Thus, the Court rules on the instant motions as follows:

                                  26                Document                           Page/Line                    Ruling
                                        KELLOGG-036087 (ECF No.               Page 9                          GRANTED.
                                  27
                                        268-2)
                                  28                                                      4
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
                                                  Document                     Page/Line             Ruling
                                   1
                                        KELLOGG-036087 (ECF No.      Page 10                   GRANTED.
                                   2    268-2)
                                        KELLOGG-036087 (ECF No.      Page 14                   GRANTED.
                                   3    268-2)
                                   4    KELLOGG-036087 (ECF No.      Page 19                   GRANTED.
                                        268-2)
                                   5    KELLOGG-036087 (ECF No.      Page 20                   GRANTED.
                                        268-2)
                                   6    KELLOGG-036087 (ECF No.      Page 21                   GRANTED.
                                        268-2)
                                   7
                                       IT IS SO ORDERED.
                                   8

                                   9
                                       Dated: December 12, 2019
                                  10
                                                                               ______________________________________
                                  11
                                                                               LUCY H. KOH
                                  12                                           United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                            5
                                       Case No. 16-CV-04955-LHK
                                       ORDER GRANTING ADMINISTRATIVE MOTION TO SEAL
